SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1427.1
CA 11-00666
PRESENT: SCUDDER, P.J., CENTRA, GREEN, GORSKI, AND MARTOCHE, JJ.


LEO J. ROTH CORPORATION, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

TRADEMARK DEVELOPMENT CO., INC., LEGACY AT ERIE
STATION LLC, U.S. HOMES CO., INC., LEGACY AT
FAIRWAYS LLC, AND MARK IV CONSTRUCTION CO., INC.,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


GATES & ADAMS, P.C., ROCHESTER (ANTHONY J. ADAMS, JR., OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

HARRIS BEACH PLLC, PITTSFORD (DAVID J. EDWARDS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered November 18, 2010 in a breach of contract
action. The order granted in part plaintiff’s motion for summary
judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    December 23, 2011                    Frances E. Cafarell
                                                 Clerk of the Court